,




          OFFICE      OF THE ATTORNEY                GENERAL        OF TEXAS
                                            AUSTIN




                    wa are   in    rraalp
    ia whloh       you robnit      the
    for aa oplntonr
                    WoulJ a trJs                                  3ohool Dlr-
                                                                  raid trurtoe
                                                                  year ae    trur-




                                                      ClYil     atetuter,      1925, 8# I-

                                                O trurtea       who cannot

                                  for   #lx math8       prior       to hlr
                                 rldl~ no perwn rhall ba purl-
                                 oo unlrro ho lo a proportf tax-
                              Itttrlat    to which ho lo olaotod
                             l l q u a lifia d‘voter in r a id dir-



                    In our opinion No. o-425, wo ruled that it war
    na o ea wr y    fo rl person to hold a poll tax rroript In orbe?
    to   qualifT     (t8 a sohool       6rartrr      of a oornaoa rahool             dirtriot.
    Thlr oplnlon 18 supported by numrou8                        prior doola~0~8 by
    thtr drpar6arnt.
I
                 ,




                                                                 .:
Hon. B. Y.      Whitware,   Paga 2

           Thlr department rulrd in an opinion addressed to
Honorable fin B. Dyer, dated April 20, 1935, Lottar Book,
Volume 363, pagr 590, that the frllurr   to obtain a poll tax
rsoelpt  for subrrqurnt  years would not disqualify II trustrr
who was duly qualified   when aleotad to the oitloo of 00-n
school trueteo.    In that opinion it wes statod:
                wA poll   tar 1s rssantlal   before ons la
         qualified    to hold this posltlon.      Howover, it
         appoaro that Ylsa Terre11 at the tlmr of her
         llootlon   and at tho time Of quallrlcatlon       was
         qasllflad    in thlr rtspeot,    and wa ars of tho
         opinion that her falling      to obtain a poll tax
         for the year 1935 1s lsmatrrlal,        and that rho
         1s still   a duly quallrled    and acting   trustee
         insofar as the poll tax phare la concernad.
         Thr reason for this rule 1s apparent.         xi euoh
         wsra not tha case, there would br a oonetant
         disorder   on thr various boards by one lnad-
         rertantly   railing   to obtain a poll tax. w
          A similar ruling was madr in an opinion to Honorable
Wordlow Lena, dated April 18, 1935, Volums 363, page 323.
           i% have aonsldarsd the controlling     rtatutes and the
former opinions by this department, and are of the opinion
that a school trustaa in a common school Qlstriot, slsctsd
1~ 1939 and who mat all of ths requirements prasarlbed          by
Artlolo  2745 at ths time of his rlsotlon     and qualification
as such tru8teb,   would not be dlsquallflrd    and subject to
repoval,  by reason of his failure   to pay his poll tax ror
subsequent years during hla trr;r! of orfios.

                                         Very truly   yourr




                                                      Assls tant
CCC/or
                      APPROVEDMAY 3, 1940




                                                                      0
                                                                       APPROVED
                                                                         OPINION
                                                                       CoMMlrrEC
                                                                      Ew-C**r.“*Y